                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

RICK W. HARMS,

                      Plaintiff,                                  8:17CV301

        v.
                                                                 ORDER TO
CITY OF NORTH PLATTE,                                           SHOW CAUSE

                      Defendant.

       Pending before the Court is defendant City of North Platte’s (“North Platte”) Motion
for Summary Judgment (Filing No. 27). Plaintiff Rick W. Harms (“Harms”) has not filed
a response to this motion and the deadline has passed by more than fifty days. The Court
hereby orders Harms to show cause on or by March 5, 2019, as to why summary judgment
should not be entered in North Platte’s favor. Failure to respond may result in the dismissal
of this case without further notice.

       IT IS SO ORDERED.

       Dated this 26th day of February 2019.


                                                  BY THE COURT:



                                                  Robert F. Rossiter, Jr.
                                                  United States District Judge
